The evidence is objected to upon two grounds: (1) That the exclamation was too remote from the transaction in point of time, and (2) that it did not appear that the persons uttering the exclamation were in a position to know the facts. Both of these questions are peculiarly for the trial court. They are questions of fact, and the findings upon them will not be disturbed unless it clearly appears that they were made without evidence. Indeed, it is urged by a high authority upon the subject that the finding of the trial court upon such issues should be final. 3 Wig. Ev., s. 1750. It may be that Wigmore's suggestion, that the law court should leave "the application of the principle absolutely to the determination of the trial court," means no more than that the decision of the fact should be so left, still reserving for the consideration of the court the question whether upon the evidence the conclusion could be reached. This is the rule applied in this jurisdiction as to questions of fact, or so-called matters of discretion. State v. Wren, ante, 361. This court does not determine the question whether spontaneous exclamations shall or shall not be admitted under particular circumstances, except in so far as such result follows from a consideration of the sufficiency of the evidence to warrant the trial court in finding (1) sufficient nearness in point of time to the exciting cause and (2) knowledge of the declarant. Some evidence to justify the conclusions appearing, the determination of whether they shall be drawn is left "absolutely to the determination of the trial court," as Wigmore suggests. Nawn v. Railroad, ante, 299; Dorr v. Railway, 76 N.H. 160; Davis v. Railroad, 75 N.H. 467; Robinson v. Stahl, 74 N.H. 310; Murray v. Railroad, 72 N.H. 32.
1. The exclamations were uttered within a few moments, or perhaps seconds, after the accident, and by people who saw the accident. That upon such evidence it could be found that they were made under the influence of the exciting cause and without time for fabrication is well settled by the cases cited above.
The element of time is of importance is such cases merely upon the question of the spontaneity of the exclamation. "What the law altogether distrusts is not afterspeech, but afterthought. . . . That the declarations shall be or appear to be spontaneous is indispensable, and it is for this reason alone that they are required *Page 463 
to be speedy." Travelers' Ins. Co. v. Sheppard, 85 Ga. 751, 775, 776.
2. The only question relating to the competency of the evidence discussed at the trial was its nearness in point of time. Counsel later sought to raise the further issue of the declarants' knowledge. The finding that "counsel did not suggest, and the court did not understand that the plaintiff's counsel claimed, that the people making the `common expression' were not in a position to know that fact" shows that the question is not properly raised. Felch v. Weare, 66 N.H. 582. The query as to the admissibility of the evidence was suggested in the first instance by the presiding justice, and the discussion following was between him and counsel for the defendant. It related solely to the question of time. Counsel for the plaintiff took no part, save to once state an objection and finally to take the exception suggested by the court.
When questions of this nature are to be raised it is highly desirable that the attention of the presiding justice be directly called to the point in issue. The ruling involved findings of fact; and if the objection was based upon the ground that the facts could not be found, rather than that they ought not to be, it should have been so stated. It is like a motion for a nonsuit in many respects. If specific grounds are assigned, general ones are waived; and if the motion is not made until the case is submitted, it comes too late. Head  Dowst Co. v. Breeders' Club, 75 N.H. 449. So in cases of this nature, if the objection is that there is no evidence upon which the court can make the finding, it is the better practice to so state it. Reagan v. Railway, 72 N.H. 298. But if it be conceded that a general objection and exception raises questions like the one here presented, the rule is otherwise when one specific question is raised and discussed in the trial court, and this is followed by a ruling and an exception thereto. The latter course was pursued in the present case. The ruling was, in substance, that the declarations were sufficiently near in point of time. The exception taken related to this ruling and to nothing else.
It may be added, however, that the evidence transferred to this court is sufficient to sustain the finding that the declarants were in position to know whereof they spoke. It could be found that the incident of the exclamations followed the accident in a very brief space of time, that there had been no outcry or anything else to attract people to gather at the spot, save their own observation of the happening, and that there had not been sufficient lapse of time *Page 464 
for people to have been attracted to the spot by seeing others gathering there. In a word, it could be found that they were there because they saw the accident, or, stated conversely, that they would not have been there so soon unless they had seen it. It is immaterial here that other inferences might have been drawn.
Exceptions overruled.
All concurred.